Ronorable C. Fartt potrer
county Attcrney
:an Patrfcio County
.
'Inton, Terarr
Dear sir:               CPinion       No.    O-676 J
                        RG: won the ooasolidatloaon
                              April 15 MW,    of a ounwan
                              sohool dklot    with a eon-                    :~
                              tlguous independentsohool
                              dietriot, can the aewly ore-
                              ated ooasolldatloaiidepead-
                              ent eohool diNriot dlam-
                               gard    the    bnsla     rb raluetlon
                              used by the r0mr   ocmmoa ;:
                              sohool dlatiot and amem
                              property OS the eatln dls-
                              trlot aa the basla OS valua-
                              tloa used by the lndqmdent
                              aohool dlstclot, or suoh oth-
                              er valuation as required by
                               law.


        uaaer   date   of   April     88,    1939,     Jar   subdt,    r0r
the qaa.lon of thm departmantthe follcJwlag
                                          qwstlonr
             "The Taft IndepeadeatSohaol Dls-
        trlot and the xent Portland Caslarba
        3ohool Dlstrlot ConsolidatedOa April
        I$, 1939. The Taft IndependentSohool
        Dletriot asse88es property on a valua-
        tion of ao$. The oamon sohool dl8triot
        uses the oountp rate or peroeatage 021
        Yaluations OS 40%.
                                  .;.:-.
                                    :
             The percentage of vafdatloa in
        eaoh dlstrlot,wasadequate prior  to the
        conscl.ldsticm.
             wan the nawly omatsd or oons~ll-
        dated aletrlct lnor6ass the valuations
        of that part of thS dlstl.*otMilohwas
        eanexed on April l&h, and aPt8r Jan-
wxmxble   I:.Wrtt   ?ct:er, .Txe .?,1939, I'ak:e
                                               2


          uarg 1, 1939, the tL:xt'Cle
                                    date fcr as-
          EesEnent, in prc;crtion tc the valua-
          tLc,nsc.fthe Ta:'t IndepenCent :-~21001
          Xstrict cf same dete';"
          Althwgh the fact is net specifically stated in
your let-w:, it 16 assumd t!iatthe ccnsolidaticn in ques-
ticn wis effected after an election cc&led for the purpcre
13 each of the districts invclved, in the ~loaeand manner
provided by Article 2806, %vIaed Civil Statutsa. This bs-
Ing SO the Taft Independentschool District au4 the West
Portland Common Sahool District loat their separate Identity
and togother constituteda single new district. 37 Tex.
Nr ., p. 900; Dyer VS. Conaol~datsdSchool District ho. 8,
Callahan,22 S.X. (2d) 712; county Board of Sohool Trustees
of LImeatone County vs. Vllson, 5 S. H'.(2d) SOS.
           ArtIolo 2806,  Revised Civil Statutes, under whkh
 the oonaolIdatIoawas ooasummatea,provides that *urd the
 dlstrlot so 0mat0d   shall be known by th* name of thr lade-
~paadeintaobool dlatriot included tberela, and the muage-
aumt of the new UiStriat shall be onder the exlatlag board
 of trustees of the ladapsadeutschool dlstrgct,end all th&
 rights and privilegesgranted to ladependantdIatrIota by
 the laws of this State shall be given to the conaolIdato6
 Iappandeat dietriot created under tbe provisions of this
    .-
          Consequentlythe statutes controllingthe levy,
aaaeaameatand colleotloa 0r maiatenanoe tame for inaopaud-
ant aohool districts must be consultedrather than those
statut68 governing the levy, aaaeaamentand collectianOS
suoh taxes from ccaunaa~scbooldJstriat8,and Seation 5, Ar-
ticle 2784, Revlsqd Civil Statutes,providing that ~~11 prop-
erty SSSeSSed for school purposerr  In a CaUnon school aiS-
trlct shall be a8seaaed at the rate of vtlua or property as
88ia property 1s assessed for State and county purposes~,
la, of caxrae, no longer applicable to tbs feats ci this
case, SC as to require the asaeeamentby tbe new conaoll-
dated district at tbe rate of value ot 40% used for State
and county purposes.                 :
                                   .:.
          An Independent school aletrlot, auch~asthe oae
involved In the instant inquiry, may, through its Board of
Trustsset cause school taxes of auob dIetrIot. to be aa-
aaeeed and aolleated by the County Aaaaaaor and Collector,
or suoh district may eleat tc name its own Aaae8sor and
Board of Equalization. In aouneatlonwith the latter
method, Artlale 2791, Revised Civil Statutes provide8 aa
lionorcblsC. Furtt rotter, Su,;e8. 1939, Fage 3


folloWe:
                 n.. . It shall be mftbin the dia-
           cretion of the board of trustees of any
           independent school district   to name an
           asseesor of taxes wbc shall   assess the
           taxable prcperty within the   limits cf the
           independent school district   Athin the
           tize and in the manner provided by axiet-
           ing lams, In 80 bar as they are applicable,
           and when said sssemment has been equal-
           ized by a board of equalizationappointed
           by the:board of trustee8 for that purpose,
           shall prepare the tar rolls of said dls-
           trict and ahall,dulysign aad oertity    seme
           to the oounty tax aollsctoras provided
           for in the sucoeadlngartiole.w
          It.im not ma60 to d0fitit.e~~6ppear ira four "
letter which method is employed by the coaaolidat&dnTaft
IndependentSchool District,but ainw the allsndmnnto$
Art&lo 2792, RsviatulCivil Statutes, regarding  the basis
of valuation tar aaaaasmyt purposes rhea taxes are ae-
aaaaad and collectadby the oamty assessor and aolle0tor.
                    by an independentaahool dlst?iat la'
the method arqplcyad,
not controlling. A,# o r i~y    lnaotad &t&la   2792, I+5
rlaad Civil Statutes,with regard to assasamentrata@.
QrWftbS US fOlbW8:
                *The property of 8uoh dlstriotr,hav-
           ing their taxes aassased qnd oolleotod by
           tho.courityaseasaor and aollmtor, ahall
           not be aesesaed at a greater valua than
           that aseea~ed for county end Stats purposa~.~~
             In 1937 aaid Articla ,2792,Revteed Civi& Stat-
uta% xas a&ended so.that tha provision rugarding the aesea-
ment rates fm independentschool district taxes prwidas
as r0iiorps:
                The property of aucl?,.districtehav-
           ing their taxes assessed dnd oollectad by
           the county asaasaor and aollector,may be
           assessed at a greater value than that ae-
           sessed for county and State purpoms, and
           in such easea the county tax aesesaor and
           colleotor shall asseae the taxes for said
           district on separate asaassmantClanks
           furnished by said district, and ahall pra-
Aonoreble C. I?uurtt
                   totter, Tune 3, 1939, Page 4


          pare the rclls for said districts in ac-
          ccrdance with the asses&=ent values which
          have been equalized b:- a board of equali-
          zeticn appointed by the Foard of Trustees
          for that purpose.*
          So He me thet for aught that appears in the
controlling statutes the Taft Consolidated Independent
?chcol district, in assessing the property formerly em-
braced in the Test Portland Omaon Sohool Distriot, and
aoquired by the commlldeted election Of April.15, 1939,
is not limited to the oouaty rate of valaatian of 40%
used by the bestPortlaud C-on School Dlstrlot, but has
express statutoryauthorizationfor the aaeeaasent of'tha
property of the dietriot at a greater value *than that as-
sessed ror county and State purpoaes.
          In raaohing this concluaios no d4ffiaulty Is
presented bj the iaot-that the ooasol~dationeleotlon 4s
queatloa transpired subsequentto January 1, 1939. January
1 or each year is the date rlreilby statute as determina-
tive OS the owsarshlp of property and ooseequentliability
Sor taxes ior the ensuing year, and does not oontrol the
time of levy, asseaamentor colle~otlonof taxas. Property
oened an.Sanuary1 .ofany .givenyear, In territory which
18 included in ax'4ndepesdentschool district thereafter' .,
arsated, or mhioh 1s tharearterassexed to an ulstlng in-
do~ncleut school.distrlot,is chargaablsdth.taxes aubse-
qusntly levied by the distriat iax that year.  Cadana vs.
state, lB3~S.W. 337; To&tom IsdependantSohool Distxict
vs. Atlerbaoh,12 S.s. (2d) 130; 3leritt vs. klsgargel
couuty Llpa IndependentSahool Dlstriat, 225 s.!. 27l.
         In Cadene vs. State, aupra,   it   Is said:
                   property owned on the let day
              .-ti;ll
         of January is subdect to any tax author-
         lzed by law, vihethersuch taxes have been
         authorized theratorora or may be author-
         ized during the year, and den be levied
         by the body given the power to levy at
         any time during tha year. l&we naming the
         time for the levy ot taxes are merely di-
         rectory, and legal tares oan be levied
         whenever the necessity arises. Laws au-
         thorizing taxes are not retrcspective'eo
         far ee tbe year in wkich they ere author-
          ized is aoncerned.w
Honorable C. Burtt Potter. June 8, 1939, ?nge 5


          The case of T.a\iidVS. Tison, 185 : . . 88, el-
though not invclvin& a :chcol ctiestion,upholds this prin-
ciple of law wltt: the following lbn@w-e:
              *AsseEtments for taxation are nede
         on all prcperty held by the omcr on
         January 1st of each ye:;r,and that as-
         aesainentforms the basis and is essen-
         tial to th-:levy end collection OS taxes.
         X11 property held and omed on th8 1st
         day or Jaauary of each year la bound for
         and subjeat to the tues levied durw
          that year, whether such levy be made ln
          the bSgiIUIing, the middle, or the lest of
          the year.*
           An ass8smaeatoi taxes, is natural sequenae, iol-
l&a t&s levy.or sttahtaxes, and the assMamant is'aut oak
~pl*tcduntil the valuatiou or squalisationof thctproperty
in the ~reeorlbedmanuer by the oonstltutedauthority. It,
thereiorr,under the authorltlesnext abovs dLsaussad,tha
Taft ConsolidatedIndependent-'Sahool Dlstrlot m?v lawfully
at any time during the year 1929 subsequent to the oosaol-
idatios eleotlos whidh created~suohdistrlot, ls~.sahool
tues against ~m~ertiee whlah wm     iaot"%t~~amhtaxing Us-
trfatonJamur~1,1959,th4nltrmet         fbbbo*thatsucrh
tlf&r%ct aajr’a68688auoh ~OQS~~SS in tha MmBr’,    ati at
the rate of valuation presorlbadby Artiole  2791 and Ar-
tlela 2992, as amendad, Rsvlsad Clvll StatotW ~hsrslnabove
diaouaaad,  la.~anawerl~yam question (Lftirmat~val~.
         Trusting thenroregoingwill satisSactorllysasnar
yam question, *e are
                                       Your very truly